Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2018 and 03/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0283008 to Daino et al. 
With regards to claims 1, 10, and 11, Daino et al. teaches 
a lockout device (paragraph [0127], “I. In exemplary embodiments, RFID padlocks, RFID lockouts, and RFID LOTO tags (e.g., those in the '911 Application and the '935 Application) are used in LOTO procedures in the systems and methods described herein. Handheld computers communicate with LOTO locks, LOTO lockouts, and LOTO location tags.”), 
a master device (paragraph [0127], “I. In exemplary embodiments, RFID padlocks, RFID lockouts, and RFID LOTO tags (e.g., those in the '911 Application and the '935 Application) are 
a slave device (paragraph [0080], “In response, the system determines, at 368, whether the proposed procedure requires approval, e.g., by reading procedure data (e.g., LOTO procedures data 350 for that LOTO procedure or a similar LOTO procedure). For example, some workers (e.g., recently trained workers, as identified by LOTO personnel data 334) might have to have virtually all of their LOTO procedures separately approved by another, e.g., a foreman or other supervisor.”), 
the lockout device and master device being configured in mutual relationship for duplex communication such that the lockout device can unlock upon a request received from the master device, which is accepted by the lockout device contingent upon an authentication protocol between the master device and the lockout device (paragraph [0080], “Handheld computers communicate with LOTO locks, LOTO lockouts, and LOTO location tags. Logic is provided to communicate therebetween using bump technology, NFC technology, WiFi, Bluetooth technology, optical bar code technology, and other technology, e.g., a user scans a LOTO lock to lock or unlock the lock or secure or release a secondary blocker, depending on permissions (data can restrict which locks and blockers can be opened or secured by whom, with different levels being used, such as a worker being able to open or secure one lock/blocker at a time, to a worker being able to open or secure all locks and blockers for that worker's LOTO class, to a worker being able to open or secure all locks and blockers at that location, to a worker being able to open or secure all locks and blockers in the system).”); and 
the master device and the slave device being configured in mutual relationship for duplex communication such that the master device receives a 'clear' request from the slave device, which is accepted by the master device contingent upon an authentication protocol between the master device and the slave device (paragraph [0080], “For example, some workers (e.g., recently trained 


which is in turn in communication with a communications module, whereby the lock mechanism can lock and unlock under direction of the control module, and the control module communicates with the master device via the communications module (paragraph [0127], “Logic is provided to communicate therebetween using bump technology, NFC technology, WiFi, Bluetooth technology, optical bar code technology, and other technology, e.g., a user scans a LOTO lock to lock or unlock the lock or secure or release a secondary blocker, depending on permissions (data can restrict which locks and blockers can be opened or secured by whom, with different levels being used, such as a worker being able to open or secure one lock/blocker at a time, to a worker being able to open or secure all locks and blockers for that worker's LOTO class, to a worker being able to open or secure all locks and blockers at that location, to a worker being able to open or secure all locks and blockers in the system).”).

With regards to claim 8, Daino et al. teaches the master device is implemented as an app on a tablet computing device (paragraph [0086], “In other exemplary embodiments, the worker user uses a computer in the form of a so-called smart phone or tablet computer (e.g., computer 14, 16) programmed with logic shown herein, e.g., running an app with logic shown in the '911 Application and logic shown herein.”).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0283008 to Daino et al. as applied to claim 1-2 above, and further in view of U.S. Patent Application Publication No. 2014/0028443 to Ebner.
With regards to claim 3, Daino et al. teaches the lock mechanism, but fails to explicitly teach that the lock mechanism includes shape memory alloy activation. However Ebner teaches the lock mechanism includes shape memory alloy activation (paragraph [0016], “In one embodiment, the sensor 133 is an electronic component in electrical communication with an electromechanical locking mechanism of a lock, such that an electrical signal that initiates a change in the condition of the lock is also received by the sensor 133 to identify a locked or unlocked condition of the lock 130. Any suitable electromechanical locking arrangement may be utilized, including, for example, motor-driven, solenoid-driven, or shape memory alloy-driven locking mechanisms. Further, any suitable electronic interface may be utilized to actuate the electromechanical lock, including, for 
This part of Ebner is applicable to the system of Daino et al.  as they both share characteristics and capabilities, namely, they are directed to locking mechanism control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Daino et al. to include the shape memory alloy as taught by Ebner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Daino et al. in order to provide a locking mechanism that is responsive to an electrical signal that initiates a change in the condition of the lock (see paragraph [0016] of Ebner).

Claims 4-7, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0283008 to Daino et al. in view of U.S. Patent Application Publication No. 2015/0107316 to Kirkjan.
With regards to claim 4, Daino et al. teaches that the system may require an authentication protocol between the lockout device and the master device (paragraph [0159], “G. In exemplary embodiments, logic is provided to require a user to meet an authentication condition before the user is permitted to scan a tag associated with an event.”), but fails to explicitly teach a master key.  However, in the related art of the field, Kirkjan teaches the authentication protocol between the lockout device and the master device includes a master key generated by the lockout device for transmission the master device (paragraph [0047], “In some embodiments, each of the domains 110A-N is associated with a domain file. The domain file can contain information associated with a domain of the access control system 100, including, for example, key users and locks in a domain. One or more lock configuration files 112 can also be associated with each domain. In some 
This part of Kirkjan is applicable to the system of Daino et al. as they both share characteristics and capabilities, namely, they are directed to locking mechanism control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Daino et al. to include the authentication protocol including a master key as taught by Kirkjan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Daino et al. in order to provide a locking mechanism that is responsive to an electrical signal for administrative functions on the locks for improving security while allowing the locks to be reused in different locations (see paragraph [0016] and [0044] of Kirkjan).

With regards to claim 5, Daino et al. teaches that the system may require an authentication protocol between the lockout device and the master device, but fails to explicitly teach a master key.  However, in the related art of the field, Kirkjan teaches the authentication protocol between the master device and the slave device includes a slave key generated by the master device for transmission to the slave device (paragraph [0045], “The domains can have slave keys 144, 146. Slave keys can have privileges to access one or more locks in a domain but do not have privileges to perform administrative functions. In some embodiments, an access control system administrator can 
This part of Kirkjan is applicable to the system of Daino et al. as they both share characteristics and capabilities, namely, they are directed to locking mechanism control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Daino et al. to include the authentication protocol including a master key as taught by Kirkjan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Daino et al. in order to provide a locking mechanism that is responsive to an electrical signal for administrative functions on the locks for improving security while allowing the locks to be reused in different locations (see paragraph [0016] and [0044] of Kirkjan).

With regards to claim 6, Daino et al. teaches that the system may require an authentication protocol between the lockout device and the master device, but fails to explicitly teach a master key.  However, in the related art of the field, Kirkjan teaches the 'clear' request requires activation of the slave key (paragraph [0045], “The domains can have slave keys 144, 146. Slave keys can have 
This part of Kirkjan is applicable to the system of Daino et al. as they both share characteristics and capabilities, namely, they are directed to locking mechanism control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Daino et al. to include the authentication protocol including a master key as taught by Kirkjan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Daino et al. in order to provide a locking mechanism that is responsive to an electrical signal for administrative functions on the locks for improving security while allowing the locks to be reused in different locations (see paragraph [0016] and [0044] of Kirkjan).

With regards to claim 7, Daino et al. teaches that the system may require an authentication protocol between the lockout device and the master device, but fails to explicitly teach a master key.  However, in the related art of the field, Kirkjan teaches a plurality of slave devices and the 
This part of Kirkjan is applicable to the system of Daino et al. as they both share characteristics and capabilities, namely, they are directed to locking mechanism control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Daino et al. to include the authentication protocol including a master key as taught by Kirkjan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Daino et al. in order to provide a locking mechanism that is responsive to an electrical signal for administrative functions on the locks for improving security while allowing the locks to be reused in different locations (see paragraph [0016] and [0044] of Kirkjan).

With regards to claim 11, Daino et al. teaches: 
a lockout device (paragraph [0127], “I. In exemplary embodiments, RFID padlocks, RFID lockouts, and RFID LOTO tags (e.g., those in the '911 Application and the '935 Application) are used in LOTO procedures in the systems and methods described herein. Handheld computers communicate with LOTO locks, LOTO lockouts, and LOTO location tags.”), 
a master device (paragraph [0127], “I. In exemplary embodiments, RFID padlocks, RFID lockouts, and RFID LOTO tags (e.g., those in the '911 Application and the '935 Application) are 
a slave device (paragraph [0080], “In response, the system determines, at 368, whether the proposed procedure requires approval, e.g., by reading procedure data (e.g., LOTO procedures data 350 for that LOTO procedure or a similar LOTO procedure). For example, some workers (e.g., recently trained workers, as identified by LOTO personnel data 334) might have to have virtually all of their LOTO procedures separately approved by another, e.g., a foreman or other supervisor.”), 
the lockout device and master device being configured in mutual relationship for duplex communication such that the lockout device can unlock upon a request received from the master device, which is accepted by the lockout device contingent upon an authentication protocol between the master device and the lockout device (paragraph [0080], “Handheld computers communicate with LOTO locks, LOTO lockouts, and LOTO location tags. Logic is provided to communicate therebetween using bump technology, NFC technology, WiFi, Bluetooth technology, optical bar code technology, and other technology, e.g., a user scans a LOTO lock to lock or unlock the lock or secure or release a secondary blocker, depending on permissions (data can restrict which locks and blockers can be opened or secured by whom, with different levels being used, such as a worker being able to open or secure one lock/blocker at a time, to a worker being able to open or secure all locks and blockers for that worker's LOTO class, to a worker being able to open or secure all locks and blockers at that location, to a worker being able to open or secure all locks and blockers in the system).”). Daino et al. teaches that the system may require an authentication protocol between the lockout device and the master device, but fails to explicitly teach a master key.  However, in the related art of the field, Kirkjan teaches
the method including the steps of: (a) the lockout device generating a master key (paragraph [0043], “The key access information 122 can store public identifiers and private identifiers. A 
This part of Kirkjan is applicable to the system of Daino et al. as they both share characteristics and capabilities, namely, they are directed to locking mechanism control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Daino et al. to include the authentication protocol including a master key as taught by Kirkjan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Daino et al. in order to provide a locking mechanism that is responsive to an electrical signal for administrative functions on the locks for improving security while allowing the locks to be reused in different locations (see paragraph [0016] and [0044] of Kirkjan).



With regards to claim 14, Daino et al. teaches the master device is implemented as an app on a tablet computing device (paragraph [0086], “In other exemplary embodiments, the worker user uses a computer in the form of a so-called smart phone or tablet computer (e.g., computer 14, 16) programmed with logic shown herein, e.g., running an app with logic shown in the '911 Application and logic shown herein.”).

With regards to claim 15, Daino et al. teaches the slave device is implemented as an app on a tablet computing device (paragraph [0086], “In other exemplary embodiments, the worker user uses a computer in the form of a so-called smart phone or tablet computer (e.g., computer 14, 16) programmed with logic shown herein, e.g., running an app with logic shown in the '911 Application and logic shown herein.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0283008 to Daino et al. in view of U.S. Patent Application Publication No. 2015/0107316 to Kirkjan as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2014/0028443 to Ebner.
With regards to claim 13, Daino et al. teaches the lock mechanism, but fails to explicitly teach that the lock mechanism includes shape memory alloy activation. However Ebner teaches the lock mechanism includes shape memory alloy activation (paragraph [0016], “In one embodiment, the sensor 133 is an electronic component in electrical communication with an electromechanical 
This part of Ebner is applicable to the system of Daino et al.  as they both share characteristics and capabilities, namely, they are directed to locking mechanism control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Daino et al. to include the shape memory alloy as taught by Ebner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Daino et al. in order to provide a locking mechanism that is responsive to an electrical signal that initiates a change in the condition of the lock (see paragraph [0016] of Ebner).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2017/0140595 to Kalous et al. discusses a lockout-tagout system for use with at least one securing item, at least one lockout tag on or near the securing item or lock, a wireless identification device, and a reader configured to read the wireless identification device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629